ACCEPTED
                                                                                          03-14-00379-CR
                                                                                                 3830809
                                                                                THIRD COURT OF APPEALS
                                                                                           AUSTIN, TEXAS
                                                                                     1/20/2015 3:20:22 PM
                                                                                        JEFFREY D. KYLE
                                                                                                   CLERK
                                   CAUSE NO. 03-14-00379-CR

WILLIAM EVERETTE RAZOR                              §   IN THE COURT OF  APPEALS
                                                                      FILED IN
                                                                  3rd COURT OF APPEALS
                                                    §                 AUSTIN, TEXAS
v.                                                  §   3RD SUPREME    JUDICIAL
                                                                  1/21/2015 2:56:22 PM
                                                    §               JEFFREY D. KYLE
THE STATE OF TEXAS                                  §   DISTRICT AT AUSTINClerk




                   MOTION FOR WITHDRAWAL OF COUNSEL


        This Motion for Withdrawal of Counsel is brought by Gary E. Prust,

Appellate Counsel for William Everette Razor. Movant requests the Court to grant

Movant permission to withdraw as attorney for Appellant. In support thereof,

Movant respectfully shows:

                                              I.

        An Anders brief has been filed in this matter, and therefore I am requesting

to be relieved of my representation.

                                              II.

        A true and correct copy of this motion has been delivered to Appellant at his

current address at the Bartlett State Jail, 1018 Arnold Dr., Bartlett, Texas 76511.

        WHEREFORE, PREMISES CONSIDERED, Movant prays that the Court

enter an Order discharging Movant as attorney of record, in Cause No. 03-14-

00379-CR, for Appellant, William Razor.




William Everette Razor                                                                1
Motion for Withdrawal of Counsel
                                                  Respectfully submitted,

                                                  /s/ Gary Prust

                                                  Gary E. Prust
                                                  State Bar No. 24056166
                                                  1607 Nueces St.
                                                  Austin, Texas 78701
                                                  (512)469-0092
                                                  Fax (512)469-9102
                                                  gary@prustlaw.com
                                                  Attorney for William Everette Razor

                                   CERTIFICATE OF SERVICE

       In compliance with Rule 9.5(d) of the Texas Rules of Appellate Procedure,
the undersigned attorney certifies that a true and correct copy of the foregoing
Motion was served upon Bob Odom via electronic service with efile.texas.gov on
this the 20th day of January, 2015.

                                                         /s/ Gary Prust
                                         Gary E. Prust




William Everette Razor                                                                  2
Motion for Withdrawal of Counsel
                                   CAUSE NO. 03-14-00379-CR

WILLIAM EVERETTE RAZOR                               §   IN THE COURT OF APPEALS
                                                     §
v.                                                   §   3RD SUPREME JUDICIAL
                                                     §
THE STATE OF TEXAS                                   §   DISTRICT AT AUSTIN


          ORDER ON MOTION FOR WITHDRAWAL OF COUNSEL

        On this                    day of                            , 20        ,   the

Court considered the Motion for Withdrawal of Counsel of Gary E. Prust, Movant.

        The Court finds that good cause exists for withdrawal of Movant as counsel.

        IT IS, THEREFORE, ORDERED that Movant is permitted to withdraw as

counsel of record for Appellant, William Everette Razor, is hereby DISCHARGED

from his representation of Appellant,in Cause No. 03-14-00379-CR.

        SIGNED this                         day of                   , 20        .




                                                 _____________________________
                                                 JUDGE PRESIDING




William Everette Razor                                                                 3
Motion for Withdrawal of Counsel